DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,923,916 to Hiraku et al. (Hiraku hereinafter) in view of US PGPub 2017/0030281 to Willis et al. (Willis).
Regarding claim 1, Hiraku teaches a liquid feeding device (see Figs. 1 and 5) including a primary plunger pump (2); 
a secondary plunger pump (3) connected to downstream of the primary plunger pump in series; 
a check valve (5) provided between an outlet (not labeled) of the primary plunger pump and an inlet (not labeled) of the secondary plunger pump; 
a primary pressure sensor (60b’) that communicates with a pump chamber (12) of the primary plunger pump and that detects a pressure in the pump chamber of the primary plunger pump; and
a liquid feeding control part (50 or therein) configured to control operations of the primary plunger pump and the secondary plunger pump (col. 5, ln. 47-49), the liquid feeding control part being configured to control the operation of the primary plunger pump so that a waiting time (see Fig. 3, middle horizontal line in first plunger displacement graph) where the primary plunger pump stops without operating immediately after a suction operation (see arrow annotated to Fig. 3 below), is present while a discharge operation by the secondary plunger pump is performed after a suction (see Fig. 3, downward slope in first plunger displacement) by the primary plunger pump is completed.

    PNG
    media_image1.png
    95
    513
    media_image1.png
    Greyscale

Hiraku does not teach a liquid leakage detector configured to detect liquid leakage in the check valve based on a change in an output value of the primary pressure sensor during the waiting time.  Willis teaches another high pressure liquid system generally, and particularly teaches that leaks across a valve may be detected by monitoring pressure upstream thereof (paragraph 99), and that detection of such leaks may allow for preventative or corrective maintenance (e.g. steps 608 and 612 in Fig. 6).  Therefore, it would have been obvious to one of ordinary skill in the art to use the pressure sensor of Hiraku to detect leaks across the check valve as taught by Willis in order to allow corrective action to be taken.  Regarding the timing of leak detection, Willis and Hiraku do not teach any limit on the timing of 
Regarding claim 5, Willis teaches calculating an amount of leakage (i.e. leak flow rate, paragraph 83) based on the pressure values.
Regarding claim 6, Hiraku teaches a controller (50) but does not provide details thereof.  Willis teaches an engine controller (110) which may include computer control system and computer readable storage media (paragraph 27) for storing system data, i.e. relational expressions such as that claimed in claim 6 specifically including leakage per time (i.e. leak flow rate).  Implicit in the disclosure of Willis is the use of the storage media as a relational expression holding part holding the data to generate a graph such as Fig. 7 of Willis.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a computer readable storage medium as taught by Willis to store the data necessary for the combined operational decisions of the combined apparatus.  
Regarding claim 7, Hiraku teaches a secondary pressure sensor (60b) detecting the pressure in a second chamber (13), a pre-pressure operation part (within 50) configured to perform a pre-pressure operation (col. 3, ln. 66 through col. 4, ln. 10) as claimed and a relational expression deriving part (within 50) which, per the combination with Willis would obtain the relational expression based on at least the pressure in the primary pump chamber as measured by the primary pressure sensor (60b’).
Regarding claim 8, Hiraku teaches keeping constant output pressure of the liquid feeding device generally (col. 7, ln. 58 through col. 8, ln. 23), which inherently takes into account any leakage by measuring downstream thereof (at 60b) and performing feedback control based thereon.

Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive.
With respect to the argument that Hiraku does not introduce a waiting time, the examiner disagrees.  As discussed and illustrated above, Hiraku does teach at least one waiting time and constant monitoring as taught by Willis would therefore include that time segment.  Accordingly the examiner is not persuaded that the amendment overcomes the combination of Hiraku and Willis.  The rejection is therefore maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2014/0161627 to Sivaramakrishnan et al. teaches (see Fig. 6, paragraphs 24, 51) a waiting period following a suction operation of a piston pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3 March 2022